STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

MICHAEL              GUILLORY                                                             NO.      2021      CW   1621

VERSUS


STATE        OF      LOUISIANA,           THROUGH                                   FEBRUARY            25,       2022
THE     DEPARTMENT             OF
ENVIRONMENTAL                 QUALITY



In     Re:             The    Louisiana            Department                 Environmental
                                                                       of
                                                                                                        Quality        and

                       The      Louisiana                Department            of        Natural          Resources,

                       applying for               supervisory writs,                19th        Judicial      District
                       Court, Parish              of    East    Baton       Rouge,       No.     705981.



BEFORE:               WHIPPLE,           C. J.,    PENZATO AND             HESTER,       JJ.


         WRIT         DENIED.
                                                                    VGW

                                                                    CHH


         Penzato,             J.,        dissents.             The     amending           petition           seeking      a

declaratory judgment                        filed by plaintiff,                 Patrick          Keith,       tails      to
state            a     cause         of      action           against         relators,           the        Louisiana
Department of Environmental Quality and the Louisiana                                                     Department
of     Natural          Resources           as     the   allegations           set       forth    therein         do   not
raise        claims          that    fall         within      the     purview       of    La.    Const.       art.     12,
 10,         which      waives           sovereign  immunity from                                  for
                                                                                         suits               injury      to
person           or
                       property.            Accordingly, I  would                    reverse           the    district
court'       s       judgment       and      sustain          relators'       exception           of    no    cause      of

action           but     afford           Patrick         Keith       an                           to        amend     his
                                                                             opportunity
petition,              if     he         can,      to     state        a     cause        of      action       against

relators.             See    La.     Code       Civ.     P.    art.    934.




COURT        OF APPEAL,             FIRST       CIRCUIT



             i


       DEPUTY           LERK        OF    COURT
                 FOR    THE    COURT